DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed on 08/31/2022 regarding claims 1, 4-11 and 14-20 in the remarks are fully considered but moot in view of new ground(s) of rejection.
	Claims 21-24 are added.

Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 5, 8, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent No. 10,201,009) in view of Chu (US PG Pub. No. 2019/0349930) and further in view of Chen (US PG Pub. No. 2021/0045151).
As per claim 1:
Wang teaches a wireless communication device (see Figure 1, access point 14-1)) comprising:
a communication interface (see Figure 1, network interface 16);
and processing circuitry that is coupled to the communication interface (see Figure 1, host processor 15 coupled to network interface 16), wherein at least one of the communication interface or the processing circuitry is configured to:
generate a trigger frame that includes signaling (see Figure 1, the network interface 16 of the AP 14-1 comprise of MAC processor 18 and PHY processor 20 for generating data units. The PHY processor 20 encapsulate the data units to generate PHY data such as PPDUs, please see Col 4, lines 15-35. A trigger frame 704 as shown in figure 7 is included in the PPDU, please see Col 16, lines 35-39. The trigger frame 704 provides to the plurality of client stations 25, resource unit allocation indications, please see Col 16, lines 27-30)…;
transmit, via the communication channel, the trigger frame to at least one other wireless communication device (see Figure 7, AP transmits trigger frame to STAs. Col 16, lines 42-45 explicitly states: “…the trigger frame 704 is duplicated in each channel (e.g. in each 20 MHz channel) of the entire bandwidth, …”. Thus, it is evident that transmission of the trigger frame 704 to a station occupies a 20 MHz channel and thus a communication channel);
receive, via the communication channel and from the at least one other wireless communication device, an uplink (UL) orthogonal frequency division multiple access (OFDMA) frame (see Figure 7, Col 16, lines 62-67, during a time t2, STA 1 for example transmits an OFDMA data unit to the AP 14 as a MAC protocol data unit (MPDU). Note: As shown in figure 7, STA 1 for example occupies the same channel bandwidth as the channel bandwidth used for transmitting the trigger frame 704) including the data (see Figure 3, Col 8, lines 4-15, MPDU includes one or more information such as MAC header 302 having control field 304, a duration/ID field 306, addresses 1-3 308, 310 and 312 respectively and a sequence control field).
Wang does not clearly disclose said trigger frame … indicating that at least one other wireless communication device is allowed to reduce a bandwidth of an allocated resource unit (RU) for transmitting data via a communication channel;
and process the UL OFDMA frame including the data based on the signaling
Chu discloses trigger frame … indicating that at least one other wireless communication device is allowed to reduce a bandwidth of an allocated resource unit (RU) for transmitting data via a communication channel (see paragraphs [0151], [0186], discloses AP generates a trigger frame to prompt uplink transmission from a single client station 154 via the punctured operating channel. Said punctured operational channel spans a portion of the overall bandwidth, where the one or more punctured sub-channels represents nothing is transmitted within one of the sub-channels, please see paragraph [0064]. Therefore, said punctured operational channel is a reduced bandwidth since it is less than the overall bandwidth. Please see figures 3A-3C as examples of punctured operational channels);
and process the UL OFDMA frame including the data based on the signaling (see paragraph [0190], discloses the AP 114 then receives via its network interface device 122 the uplink transmission from the single client station via the punctured operational channel. The uplink transmission is included in the first RU and the second RU. In response to receiving the uplink transmission (i.e. duplicate PPDU), the AP 114 transmits an ACK frame information corresponding to the PPDU, please see paragraphs [0173]-[0174]. Note: Said uplink frame (i.e. UL PPDU) is part of a multi-user transmission (e.g. OFDMA transmission), please see paragraph [0082] and thus an UL OFDMA frame).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of punctured operation channel to the one or more client stations (as disclosed in Chu) into Wang as a way of establishing a punctured operational channel having an aggregate bandwidth greater than the overall bandwidth (please see paragraph [0036] of Chu).
Wang and Chu do not clearly disclose and a universal signal (U-SIG) field, wherein the U-SIG field includes signaling indicating an amount for reduction of the bandwidth.
Chen teaches and a universal signal (U-SIG) field, wherein the U-SIG field includes signaling indicating an amount for reduction of the bandwidth (see paragraph [0085], the U-SIG 416 within the PDU 400 may include punctured channel information indicating the puncturing of some subchannels. Note: Said U-SIG 416 may be within a PDU 400 which could be an uplink (UL) or a downlink (DL), please paragraph [0083]. Therefore, the PDU 400 including said U-SIG 416 could be an UL frame. Examiner is also reading said punctured channel information as said information indicating the amount for reduction of the bandwidth since a punctured channel means no transmission occurs in those channels. Figure 7 and paragraph [0091] shows how some subchannels are punctured and while other subchannels are not (i.e. data transmission occurs in the other channels)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of U-SIG field (as disclosed in Chen) into both Wang and Chu as a way of indicating to the puncturing of some subchannels (please see paragraph [0085] of Chen). Therefore, implementing said U-SIG field may indicate puncturing at different granularities (please see paragraph [0127] of Chen).
As per claim 5:
Wang in view of Chu and further in view of Chen teaches the wireless communication device of claim 1.
Wang and Chen fail to teach wherein the trigger frame indicates one or more sub-band locations in which the bandwidth is allowed to be reduced.
Chu teaches wherein the trigger frame indicates one or more sub-band locations in which the bandwidth is allowed to be reduced (see paragraphs [0186], [0187], the trigger frame prompts uplink transmission from a single client station via the punctured operating channel. Said punctured operating channel has an overall bandwidth that spans contiguous subchannels within a single radio frequency and wherein one or more sub-channels within the overall bandwidth are not used for the operating channel). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of punctured operation channel to the one or more client stations (as disclosed in Chu) into both Wang and Chen as a way of establishing a punctured operational channel having an aggregate bandwidth greater than the overall bandwidth (please see paragraph [0036] of Chu).
As per claim 8:
Wang in view of Chu and further in view of Chen teaches the wireless communication device of claim 1, wherein the wireless communication device is an access point (AP) and the at least one other communication device is a station (STA) (Wang, see Figures 1 and 7, access point (AP) 14-1 as the wireless communication device since it transmits said trigger frame and the client station 25-1 as said one other communication device since it receives said trigger frame).
As per claim 20:
Wang teaches integrated circuitry of a wireless communication device (see Figure 1, access point 14-1)), the integrated circuitry comprising:
a communication interface (see Figure 1, network interface 16);
and processing circuitry that is coupled to the communication interface (see Figure 1, host processor 15 coupled to network interface 16), wherein at least one of the communication interface or the processing circuitry is configured to:
generate, a trigger frame that includes signaling (see Figure 1, the network interface 16 of the AP 14-1 comprise of MAC processor 18 and PHY processor 20 for generating data units. The PHY processor 20 encapsulate the data units to generate PHY data such as PPDUs, please see Col 4, lines 15-35. A trigger frame 704 as shown in figure 7 is included in the PPDU, please see Col 16, lines 35-39. The trigger frame 704 provides to the plurality of client stations 25, resource unit allocation indications, please see Col 16, lines 27-30) …;
transmit (see Figure 1, Col 4, lines 40-45, TX/RX 21-1 to 21-3 for transmitting and receiving signals via antennas 24-1 to 24-3 respectively), via the communication channel, the trigger frame to at least one other wireless communication device (see Figure 7, AP transmits trigger frame to STAs. Col 16, lines 42-45 explicitly states: “…the trigger frame 704 is duplicated in each channel (e.g. in each 20 MHz channel) of the entire bandwidth, …”. Thus, it is evident that transmission of the trigger frame 704 to a station occupies a 20 MHz channel and thus a communication channel);
receive (see Figure 1, Col 4, lines 40-45, TX/RX 21-1 to 21-3 for transmitting and receiving signals via antennas 24-1 to 24-3 respectively), via the communication channel and from the at least one other wireless communication device, an uplink (UL) orthogonal frequency division multiple access (OFDMA) frame (see Figure 7, Col 16, lines 62-67, during a time t2, STA 1 for example transmits an OFDMA data unit to the AP 14 as a MAC protocol data unit (MPDU). Note: As shown in figure 7, STA 1 for example occupies the same channel bandwidth as the channel bandwidth used for transmitting the trigger frame 704) including the data (see Figure 3, Col 8, lines 4-15, MPDU includes one or more information such as MAC header 302 having control field 304, a duration/ID field 306, addresses 1-3 308, 310 and 312 respectively and a sequence control field).
Wang does not clearly disclose said trigger frame … indicating that at least one other wireless communication device is allowed to reduce a bandwidth of an allocated resource unit (RU) for transmitting data via a communication channel;
and process the UL OFDMA frame including the data based on the signaling.
Chu teaches trigger frame … indicating that at least one other wireless communication device is allowed to reduce a bandwidth of an allocated resource unit (RU) for transmitting data via a communication channel (see paragraphs [0151], [0186], discloses AP generates a trigger frame to prompt uplink transmission from a single client station 154 via the punctured operating channel. Said punctured operational channel spans a portion of the overall bandwidth, where the one or more punctured sub-channels represents nothing is transmitted within one of the sub-channels, please see paragraph [0064]. Therefore, said punctured operational channel is a reduced bandwidth since it is less than the overall bandwidth. Please see figures 3A-3C as examples of punctured operational channels);
and process the UL OFDMA frame including the data based on the signaling (see paragraph [0190], discloses the AP 114 then receives via its network interface device 122 the uplink transmission from the single client station via the punctured operational channel. The uplink transmission is included in the first RU and the second RU. In response to receiving the uplink transmission (i.e. duplicate PPDU), the AP 114 transmits an ACK frame information corresponding to the PPDU, please see paragraphs [0173]-[0174]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of punctured operation channel to the one or more client stations (as disclosed in Chu) into Wang as a way of establishing a punctured operational channel having an aggregate bandwidth greater than the overall bandwidth (please see paragraph [0036] of Chu).
Wang and Chu do not clearly disclose and a universal signal (U-SIG) field, wherein the U-SIG field includes signaling indicating an amount for reduction of the bandwidth.
Chen teaches and a universal signal (U-SIG) field, wherein the U-SIG field includes signaling indicating an amount for reduction of the bandwidth (see paragraph [0085], the U-SIG 416 within the PDU 400 may include punctured channel information indicating the puncturing of some subchannels. Note: Said U-SIG 416 may be within a PDU 400 which could be an uplink (UL) or a downlink (DL), please paragraph [0083]. Therefore, the PDU 400 including said U-SIG 416 could be an UL frame. Examiner is also reading said punctured channel information as said information indicating the amount for reduction of the bandwidth since a punctured channel means no transmission occurs in those channels. Figure 7 and paragraph [0091] shows how some subchannels are punctured and while other subchannels are not (i.e. data transmission occurs in the other channels)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of U-SIG field (as disclosed in Chen) into both Wang and Chu as a way of indicating to the puncturing of some subchannels (please see paragraph [0085] of Chen). Therefore, implementing said U-SIG field may indicate puncturing at different granularities (please see paragraph [0127] of Chen).
Claim 22 is rejected in the same scope as claim 5.
4.	Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chu and further in view of Chen and Zhou (US PG Pub. No. 2015/0201419).
As per claim 4:
Wang in view of Chu and further in view of Chen teaches the wireless communication device of claim 1 with the exception of:
wherein the at least one other wireless communication device reduces the bandwidth based on determining that an amount of the bandwidth of the allocated RU includes interference greater than a predetermined threshold.
Zhou teaches wherein the at least one other wireless communication device reduces the bandwidth based on determining that an amount of the bandwidth of the allocated RU includes interference greater than a predetermined threshold (see paragraphs [0090], [0093], in response to detecting interference of an adjacent tone exceeding a threshold, the suffering UE may mitigate adjacent channel interference by using a partial bandwidth. The UE may reconfigure the operational channel with a smaller bandwidth to exclude the suffering tones).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the operation on a partial bandwidth (as disclosed in Zhou) into Wang, Chu and Chen as a way of mitigating/avoiding adjacent interference (please see paragraph [0093] of Zhou). Thus, operating on the partial bandwidth can help to avoid degradation of system performance since the channel is free of interference (please see paragraphs [0004] and [0090] of Zhou).
Claim 21 is rejected in the same scope as claim 4.

5.	Claims 6, 7, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chu and further in view of Chen and Banger (US PG Pub. No. 2011/0032986).
As per claim 6:
Wang in view of Chu and further in view of Chen teaches the wireless communication device of claim 1 with the exception of:
wherein the trigger frame indicates a resolution with which the at least one other wireless communication device is allowed to reduce the bandwidth.
Banger teaches wherein the trigger frame indicates a resolution with which the at least one other wireless communication device is allowed to reduce the bandwidth (see paragraph [0024], discloses the sensed network condition(s) indicate(s) that the bandwidth of the network 110 has decreased to a point that the quality of the video cannot be supplied at this resolution. Thus, the encoding engine will begin to encode the video data at an encoding resolution lower than the predetermined frame resolution).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the automatically control resolution of the video content (as disclosed in Banger) into Wang, Chu and Chen. The motivation for doing so would be to adjust to the sensed network condition(s) (please see paragraph [0024] of Banger).
As per claim 7:
Wang in view of Chu and further in view of Chen and Banger teaches the wireless communication device of claim 6.
The combination of Wang, Chu and Chen does not teach wherein the trigger frame indicates a target received signal strength indicator (RSSI) based on the resolution.
Banger teaches wherein the trigger frame indicates a target received signal strength indicator (RSSI) based on the resolution (as explained earlier in paragraph [0024], the sensed network condition(s) indicate(s) that the bandwidth of the network 110 has decreased to a point that the quality of the video cannot be supplied at this resolution. Thus, the encoding engine will begin to encode the video data at an encoding resolution lower than the predetermined frame resolution).
Same rationale as provided for claim 6.
Claim 23 is rejected in the same scope as claim 6.
Claim 24 is rejected in the same scope as claim 7.

6.	Claims 9, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US PG Pub. No. 2018/0198496) in view of Hedayat (US PG Pub. No. 2016/0087775) and further in view of Chen.
As per claim 9:
Seok teaches a wireless communication device (see paragraph [0008], discloses a method and apparatus for determining a bandwidth for uplink multi-user transmission in a high efficiency WLAN (HEW)), comprising:
a communication interface (see Figure 1, paragraph [0040], input interface unit 50, output interface unit 60 and RF transceiver 20 all connected via bus 70);
and processing circuitry (see Figure 1, baseband processor 10) that is coupled to the communication interface (see Figure 1, baseband processor 10 coupled to input interface unit 50, output interface unit 60 and RF transceiver 20 all connected via said bus 70), wherein at least one of the communication interface or the processing circuitry is configured (see paragraph [0041], discloses the baseband processor 40 performs baseband signal processing) to:
generate (paragraph [0094], discloses a transmitting STA may generate a PPDU according to HE PPDU frame format), in response to a trigger frame from a second wireless communication device allocating a resource unit (RU) having a first bandwidth (see paragraph [0198], discloses STA may receive a polling frame for triggering transmission of UL MU PPDU in a bandwidth such as 20MHz or above), an uplink (UL) orthogonal frequency division multiple access (OFDMA) frame including data (see paragraphs [0209], [0210], each of the STA upon receipt of the polling frame triggering UL MU transmission in the indicated bandwidth, determines that their available bandwidth for uplink transmission is less than the indicated bandwidth. As a consequence, each STA may transmit UL MU PPDU in the available bandwidth (i.e. bandwidth less than indicated bandwidth in the polling frame). Discloses said PPDU frame format supports MU-MIMO or OFDMA, please see paragraph [0091]);
and transmit, to the second wireless communication device, the UL OFDMA frame 5 in a second bandwidth of the RU, wherein the second bandwidth is less than the first bandwidth by an amount determined by the wireless communication device (as explained earlier in paragraphs [0209], [0210], each STA may transmit UL MU PPDU in the available bandwidth (i.e. bandwidth less than indicated bandwidth in the polling frame). Said UL MU PPDU is transmitted by STA and received by the AP, please see paragraph [0211]).
Seok does not teach and wherein the UL OFDMA frame is to be processed to decode the data.
Hedayat teaches and wherein the UL OFDMA frame is to be processed to decode the data (see paragraph [0183], discloses AP processes, demodulates and decodes the received UL OFDMA PPDU and provides the decoded information to its processor).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the processing and decoding of UL OFDMA PPDU (as disclosed in Hedayat) into Seok as a way of providing the decoded information to the processor (please see paragraph [0183] of Hedayat).
The combination of Seok and Hedayat does not teach said uplink (UL) orthogonal frequency division multiple access (OFDMA) frame including a universal signal (U-SIG) field 
and wherein the U-SIG field indicates the amount.
Chen teaches uplink (UL) orthogonal frequency division multiple access (OFDMA) frame including a universal signal (U-SIG) field (see Figure 4, PPDU 400 including U-SIG 416. Note: Said U-SIG 416 may be within a PDU 400 which could be an uplink (UL) or a downlink (DL), please paragraph [0083]. Therefore, the PDU 400 including said U-SIG 416 could be an UL frame. Also, said PPDU frame may be part of OFDMA transmission, please see paragraph [0103] and thus OFDMA frame) 
and wherein the U-SIG field indicates the amount (see paragraph [0085], the U-SIG 416 within the PDU 400 may include punctured channel information indicating the puncturing of some subchannels. Note: Said U-SIG 416 may be within a PDU 400 which could be an uplink (UL) or a downlink (DL), please paragraph [0083]. Therefore, the PDU 400 including said U-SIG 416 could be an UL frame. Examiner is also reading said punctured channel information as said information indicating the amount for reduction of the bandwidth since a punctured channel means no transmission occurs in those channels. Figure 7 and paragraph [0091] shows how some subchannels are punctured and while other subchannels are not (i.e. data transmission occurs in the other channels)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of U-SIG field (as disclosed in Chen) into both Seok and Hedayat as a way of indicating to the puncturing of some subchannels (please see paragraph [0085] of Chen). Therefore, implementing said U-SIG field may indicate puncturing at different granularities (please see paragraph [0127] of Chen).
As per claim 15:
Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9, wherein the UL OFDMA frame 5 indicates one or more sub-band locations in which the bandwidth is reduced by the amount (Seok, paragraph [0222], STA may configure and transmit an RTS frame in a NON-HT PPDU or NON-HT duplicate PPDU format. The RTS frame may include a dynamic bandwidth field which is information about the size of a transmission bandwidth based on a channel that the transmitting STA determines to be idle).
As per claim 18:
Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9, wherein the wireless communication device is a station (STA) and the second wireless communication device is an access point (AP) (Seok, paragraph [0198], AP requests STA to transmit UL MU PPDU by sending said polling frame and thus STA is the wireless communication device while AP is the second wireless communication device).

7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Hedayat and further in view of Chen and Zhou.
As per claim 10:
Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9 with the exception of:
further comprising determining whether a third bandwidth of the allocated RU includes interference greater than a predetermined threshold.
Zhou teaches further comprising determining whether a third bandwidth of the allocated RU includes interference greater than a predetermined threshold (see paragraphs [0090], [0093], detecting interference of an adjacent tone exceeding a threshold).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the operation on a partial bandwidth (as disclosed in Zhou) into Seok, Hedayat and Chen as a way of mitigating/avoiding adjacent interference (please see paragraph [0093] of Zhou). Thus, operating on the partial bandwidth can help to avoid degradation of system performance since the channel is free of interference (please see paragraphs [0004] and [0090] of Zhou).
As per claim 11:
Seok in view of Hedayat and further in view of Chen and Zhou teaches the wireless communication device of claim 10.
The combination of Seok, Hedayat and Chen fail to teach transmitting the UL OFDMA frame in the second bandwidth based on determining that the amount of the first bandwidth of the 15 allocated RU includes the interference greater than the predetermined threshold.
Zhou teaches transmitting the UL OFDMA frame in the second bandwidth based on determining that the amount of the first bandwidth of the 15 allocated RU includes the interference greater than the predetermined threshold (see paragraphs [0090], [0093], in response to detecting interference of an adjacent tone exceeding a threshold, the suffering UE may mitigate adjacent channel interference by using a partial bandwidth. The UE may reconfigure the operational channel with a smaller bandwidth to exclude the suffering tones).
Same rationale as provided for claim 10.


8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Hedayat and further in view of Chen and Lau (US PG Pub. No. 2017/0230292).
	As per claim 14:
Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9 with the exception of:
wherein the UL OFDMA frame indicates a resolution with which the wireless communication device reduces the bandwidth.
Lau teaches wherein the UL OFDMA frame indicates a resolution with which the wireless communication device reduces the bandwidth (see Figure 1, paragraph [0019], discloses the user can provide an indication to the bandwidth selection module 112 to indicate whether the client device is to request bandwidth-conserved content (e.g. at a lower encoding rate). The user can also indicate the resolution of the video).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the allocation of limited bandwidth to clients (as disclosed in Lau) into Seok, Hedayat and Chen. The motivation for doing so would be to congestion of the network by maximizing a transmission rate between devices and freeing up resources for additional communications (please see paragraph [0015] of Lau).
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Hedayat and further in view of Chen and Prakash (US PG Pub. No. 2010/0039992).
As per claim 16:
Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9 with the exception of:
wherein the UL OFDMA frame indicates a different packet extension identifier than a packet extension identifier indicated in the trigger frame.
Prakash teaches wherein the UL OFDMA frame indicates a different packet extension identifier than a packet extension identifier indicated in the trigger frame (see paragraph [0031], discloses upon receipt of second identifier constituting a trigger, the transmitter may use the first identifier to establish communication). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Prakash into Seok, Hedayat and Chen. The motivation for doing so would be to establish neighbor relations with other devoces (please see paragraph [0034] of Prakash).

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Hedayat and further in view of Chen and Zhang (US Patent No. 11,290,223).
	As per claim 17:
	Seok in view of Hedayat and further in view of Chen teaches the wireless communication device of claim 9 with the exception of:
wherein the UL OFDMA frame indicates a different pre-forward error correcting (FEC) padding factor than an FEC padding factor indicated in the trigger frame.
Zhang teaches wherein the UL OFDMA frame indicates a different pre-forward error correcting (FEC) padding factor than an FEC padding factor indicated in the trigger frame (see Col 13, lines 25-37, discloses retransmission HARQ PPDU or HARQ coding unit may occupy a different pre-FEC padding factor as compared to the pre-FEC padding factor that was selected for the corresponding first transmission HARQ PPDU. Col 12, lines 55-67 discloses the pre-FEC padding factor corresponding to the first transmission HARQ PPDU are indicated through triggered transmission of the HARQ PPDU 200).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Zhang into Seok, Hedayat and Chen. The motivation for doing so would be to improve transmission efficiency since only the MPDU deemed to be with errors will be transmitted and not all the received MPDUs (please see Col 1, lines 60-67 of Zhang).

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Hedayat and further in view of Chen and Wang.
As per claim 19:
Seok in view of Hedayat and further in view of Wang teaches the wireless communication device of claim 9 with the exception of:
wherein the UL OFDMA frame or another UL OFDMA frame is transmitted with one or more of (a) a different modulation and coding scheme (MCS) than an MCS indicated in the trigger frame, or (b) a different number of spatial streams (NSS) than an NSS indicated in the trigger frame.
Wang teaches wherein the UL OFDMA frame or another UL OFDMA frame is transmitted with one or more of (a) a different modulation and coding scheme (MCS) than an MCS indicated in the trigger frame (see Col 17, lines 15-20, explicitly states “In another embodiment, at least some of the client stations transmit OFDM data unit using at least some transmission parameters, such as a modulation and coding scheme, a coding type, transmission power, length or duration of the data unit, etc. determined by the client stations and not indicated in the trigger frame 704”. Thus, it is evident that the client transmits a data unit using a modulation and coding scheme different from the trigger frame), or (b) a different number of spatial streams (NSS) than an NSS indicated in the trigger frame (Note: Limitation(s) is recited in alternate form and thus not addressed by the prior art).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of data units according one or more transmission parameters (as disclosed in Wang) into Seok, Hedayat and Chen as a way of transmitting uplink OFDMA data unit during a given transmit opportunity (see Col 15 lines 15-45 of Wang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474  

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474